DETAILED ACTION
Response to Amendment
Claims 1-4, 6, 15-18 and 20-26 are pending. Claims 5, 7, 8-14, and 19 have been canceled.
Response to Arguments
Applicant’s arguments filed 01/07/2021 have been fully considered.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been withdrawn in view of the amendment.
Regarding the 103 rejection of claim 1, Applicant’s arguments are persuasive. In view of the amendment and after further search and consideration, claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Djukic et al. (US20160301579A1).
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 15, 17, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Djukic et al. (US20160301579A1).
Regarding claim 1, Djukic discloses a method comprising (para [0004] shows the service enhancements for an active service can include one or more Virtual Network Functions (VNFs)):
receiving a first set of need attributes [QoS] for a first source [customer], wherein the first set of need attributes comprises a first indication of compression for the first source (para [0104] shows the client can use VNFs for filtering, encryption, and compression; para [0033, 0050] shows one level of QoS a customer may be willing to pay for data compression); 
receiving a first advertisement [candidate service], the first advertisement comprising an initial offering for a destination, wherein the destination is associated with a first virtual network function (para 
wherein the initial offering comprises a set of initial offering attributes, wherein the set of initial offering attributes comprises a second indication of compression [compression level] for the initial offering (para [0070] shows QoS can be obtained through predictive techniques. For example, given the compression level what is the reduction in traffic, thus a reduction in packet loss; para [0052, 0071] shows a candidate service is advertised by operator based on lower required bandwidth); 
connecting the first source to the first virtual network function based on the initial offering (para [0096] shows selecting a candidate service); 
receiving a second advertisement [service enhancements], the second advertisement comprising the initial offering and a modified offering from an added virtual network function [new VNF], the modified offering comprising a set of modified offering attributes based on the set of initial offering attributes and an added offering value, wherein the modified offering attribute comprises a third indication of compression for the modified offering (para [0042] shows as client network traffic may grow over time, resulting in degraded service at a future time; para [0004] shows to determine one or more service enhancements for the one or more candidate services; para [0079] shows if latency exceeds threshold, latency compression will move traffic to a shorter path; para [0070] shows VNF service enhancements may come from additional hardware required to run the new VNFs); 
determining, by the first source, a first best offering from the initial offering and the modified offering based on the first set of need attributes, the set of modified offering attributes, and the set of initial offering attributes (para [0070] shows different users may have a preference for lower cost or best QoS; para [0076] shows the client 16 may set the scoring policy to maximize QoS, minimize network cost, maximize revenue, maximize profit, as desired by the client); and 
connecting the first source to the first best offering (para [0076] shows the client 16 would pay for the enhancement; para [0096] shows selecting a candidate service enhancement.)

Regarding claim 3, Djukic discloses as applied to claim 1 discloses the first source is a local area network device (par [0112] shows a wireless local area network (WLAN).)

Regarding claim 4, Djukic discloses as applied to claim 1 discloses the first set of need attributes comprises one or more need attributes selected from a group comprising protection, compression, availability, an indication of cost and speed (para [0104] shows the client can use VNFs for filtering, encryption, and compression; para [0070] shows lower cost or best QoS.)

Regarding claims 15 and 17, claims 15 and 17 are directed to a computer readable storage medium. Claims 15 and 17 require limitations that are similar to those recited in the method claims 1 and 3 to carry out the method steps.  And since the reference of Djukic anticipates the method including limitations required to carry out the method steps, therefore method claims 15 and 17 would have also been anticipated by Djukic.
Furthermore, Djukic discloses a computer readable storage medium (para [0114]).

Regarding claims 21 and 23, claims 21 and 23 are directed to a system. Claims 21 and 23 require limitations that are similar to those recited in the method claims 1 and 3 to carry out the method steps.  And since the reference of Djukic anticipates the method including limitations required to carry out the method steps, therefore method claims 21 and 23 would have also been anticipated by Djukic.
Furthermore, Djukic discloses one or more processors; memory connected with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations (para [0114]).

Regarding claim 24, Djukic as applied to claim 1 discloses the first set of need attributes comprises one or more need attributes selected from a group comprising protection (para [0049] shows data compression and “latency compression”.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 16, 18, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic in view of Browne et al. (US20180331960A1).
Regarding claims 2, 16 and 22 Djukic as applied to claims 1, 15 and 21 fails to teach the destination is a wide area network device.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses the destination is a wide area network device (para [0053] shows incoming and outgoing traffic to the Internet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to support incoming and outgoing traffic to the Internet (Browne; para [0053]).

Regarding claim 6, Djukic as applied to claim 1 discloses the first set of needs attributes comprise values of a protection value (para [0045] shows protection level.)
Djukic fails to teach weighted values.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses weighted values of a protection value (para [0184] shows the overload protection engine is further operable to provide weighted random early detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to mark high priority packets for further inspection (Browne; para [0184]).

Regarding claim 18, Djukic discloses as applied to claim 15 the first set of need attributes comprises cost and quality of service (para [0070] shows lower cost or best QoS.)
Djukic fails to teach the first set of need attributes comprises speed.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses weighted values of a compression value or protection value (para [0016, 0028] shows VNFs performing high-speed data plane and signaling processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to enable the overload protection engine is enabled (Browne; para [0022]).

Regarding claim 20, Djukic as applied to claim 15 discloses the first set of needs attributes comprise values for quality of service (para [0070] shows lower cost or best QoS.)
Djukic fails to teach the first set of needs attributes comprise weighted values for quality of service and speed.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses weighted values for quality of service and speed (para [0016] shows virtual network functions (VNFs) performing high speed data plane and signaling processing can sometimes be flooded with traffic; para [0154] shows in the case that overload protection is enabled, and a packet may first be processed by a weighted random early detection (W read) function.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to mark high priority packets for further inspection (Browne; para [0184]).

Regarding claim 25, Djukic as applied to claim 21 fails to teach the first set of need attributes comprises availability and speed.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses the first set of need attributes comprises availability and speed (para [0018] shows the availability of processor resources during severe overload conditions; para [0041] shows high speed communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to resolve the bottleneck when the VNF is overloaded and causes the virtualized application to become congested and unresponsive (Browne; para [0016]).

Regarding claim 26, Djukic as applied to claim 21 fails to teach the first set of need attributes comprises cost and speed.
However Browne, in an analogous art (para [0001] shows a virtual network function (VNF)), discloses the first set of need attributes comprises cost and speed (para [0127] shows a relatively higher cost in dropping a providing real-time data distribution services; para [0016, 0041] shows virtual network functions (VNFs) performing high speed data plane and signaling processing can sometimes be flooded with traffic.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Djukic with the teaching of Browne in order to prioritize certain protocols over other protocol (Browne; para [0127]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442